Citation Nr: 1723083	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  12/15 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for low back disability.

2.  Entitlement to service connection for neck disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. R. Woodarek, Associate Counsel
INTRODUCTION

The Veteran had active service from April 1976 to June 1979, May 1981 to September 1992, November 1998 to May 1999, June 1999 to September 1999, and August 2007 to August 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which, in pertinent part, denied service connection for residuals of a low back injury and residuals of a neck injury.  During the course of the appeal, jurisdiction over this case was transferred to the VA RO in St. Petersburg, Florida.

In December 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims file.  After the hearing, the Veteran submitted additional evidence and waived his right to have it initially considered by the RO in January 2014.   38 C.F.R. §§ 20.800, 20.1304(c) (2016).

The Board previously remanded the appeal in February 2015 for VA examinations and opinions.  Unfortunately, the Board finds that an additional remand is necessary to comply with the February 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required to obtain substantial compliance with a prior Board remand that requested VA examinations and opinions with supporting explanation.  See Stegall, 11 Vet. App. 268; Barr v. Nicholson, 21 Vet App 303 (2007) (holding that when VA undertakes to provide the Veteran with an examination, it must insure the examination is adequate); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  

In April 2014, the Board previously remanded the appeal for VA examinations and opinions to determine the nature and etiology of the Veteran's claimed neck and back disabilities.  It was specifically requested that certain documents be reviewed, particularly buddy statements and the Veteran's own statements and testimony.   The Veteran was afforded a VA examination in April 2015, in which the VA examiner opined that "...after reviewing multiple in service examinations which [were] without any evidence or documentation of recurrent back problems..." it is less likely as not that the Veteran's neck and back disabilities were caused by service.  It was noted that the spinal conditions were most likely associated with natural age progression.  The aforementioned opinion fails to comment on the significance of the Veteran's own statements and appears to rely on the absence of inservice evidence to justify its conclusion; thus, a remand for a VA opinion with supporting rationale is warranted.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Further, subsequent to the Board's April 2014 remand and April 2015 VA examination, the United States Court of Appeals for Veterans Claims (Court) issued directives regarding VA examinations in Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board notes that the April 2015 VA examination is inadequate per Correia.  In that case, the Court required a pain assessment in an examination in order for the examination to be adequate.  In 38 C.F.R. § 4.59, which addresses musculoskeletal claims where pain on motion is involved, the "joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint."  In light of the foregoing, the Veteran must be afforded another VA examination which fully complies with Correia.  The VA examiner must test for pain in both active and passive motion, as well as in weight-bearing and nonweight-bearing.




Accordingly, the case is REMANDED for the following action:

1.  The AOJ should refer the case to an appropriate VA examiner(s) for an orthopedic medical examination and opinion to address the etiology of the Veteran's low back disability and neck disability.  The record should be made available to the examiner for review.

The VA examiner should specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.
The VA examiner should  provide opinions as to whether it is at least as likely as not (a 50 percent or greater probability) that currently diagnosed degenerative disc disease and degenerative arthritis of the cervical spine, and degenerative disc disease and degenerative arthritis of the lumbar spine had: (a) onset in service; (b) is otherwise related to claimed injuries to the neck and back in service; and, (c) if degenerative arthritis of the cervical and lumbar spine began within one year of separation from service.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The VA examiner should provide a complete rationale, or explanation of the reasons for his or her opinion, and should provide a discussion of the facts and medical principles involved.  In providing the report, the VA examiner must consider and comment on the Veteran's lay statements and buddy statements of record, as well as the February 2009 periodic health assessment.

2.  The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

3.  After all development has been completed, the AOJ should review the claims again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative with a supplemental statement of the case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeal


